Title: To Alexander Hamilton from Aaron Ogden, 30 September 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town. Sepr. 30. 1799
          
          I have conferred with General Dayton on the subject of Yours of the 28th. and we agree in opinion, that the most convenient dimensions for hutts, would be a front of eighteen feet, by a depth of eighteen feet; one of these hutts, we conceive would be amply sufficient for fifteen men, which number agreably to the Regulations for the order and discipline  of the troops of the United States: compose one Squad, which is placed under the care of a particular non-commissioned Officer, who will  be better able to preserve order, and will be more responsible for the want of it, if the squads be kept separate, than if they be mingled together in different hutts—
          The regulations, I have mentioned, also direct, that the men of one tent should mess together, which number being five, agreably to the number of tents I have received for the regiment, it has followed, that each squad, is now divided into three messes, and if you shall continue to wish, that the messes should be large, the three messes of a squad might be thrown into one mess, so that each hutt would contain one mess or squad of fifteen men, which would yeild the benefits you mentioned in a degree, a little more extended, than if the messes consisted of twelve men, (the same principle applying).
          However, we think that there are the following objections to large messes. First, That the camp kettles we draw are not much more than sufficient, to boil the meat, the vegetables and the soup for six men,  Second, There are not with us, as in regular towns, where soldiers may be quartered, the conveniences of large boilers, tables, and other utensils necessary for large messes. Again—when troops move, the provisions of a small mess, can be conveniently carried by the men comprising it, in their kettles without dividing, which is not practicable in case of a large mess—further, the men of a small mess can be more readily accommodated to each other, and, can more conveniently cook and sit down to eat together, than if they consisted of a large number, indeed, we do not well perceive, how the Idea of large messes, could be carried into execution, in the field, and we ask, whether it would not be better to form all necessary habits in winter quarters, so as to have as few alterations as possible, when we may be called to leave them.
          Besides, the necessity which seems to be the foundation of the system mentioned by Count Rumford, does not exist with us, as with the Bravarian soldiers, whose provision and pay would not otherwise be sufficient for their subsistence—whereas with us, after a little experience and the introduction of that order which becomes usual in our regular messes, there is no lack of provisions nor any complaint of insufficiency, under the present allowance.
          Permit also to observe, that we consider it essential for the preservation of that respect, which is due from the privates to the non-commissioned Officers, that the latter should be allowed to have huts and to mess by themselves, say, one hut for eight non commissioned, composing two messes. 
          Should the Scale of twelve men for a mess and hutt be adopted, we do not see, how hutts of less dimensions than 18 feet by 18. feet, can be well fixed upon, as it will require all that front, for the length of two births after the Chimney place is allowed for, and to diminish the depth of 18 feet, (which is said to be the precise number, which will be covered by two Albany boards of 14 feet each which is their usual length), would create a loss, by making it necessary to cut each board, whereas if they remain at their full length, very little injury will be done them by the use. 
          Upon enquiry I find that Albany boards in great plenty can be delivered on the ground, say, at eighteen Cents, perhaps less, apeice—that slabs may be had, altho not in sufficient quantities for the whole business of covering—they will cost about two thirds of the price of boards, but will be good for nothing but fuel, after one or two years use.
          These thoughts are submitted (with great diffidence) pursuant to your request, but with the utmost deference to your superior Judgment
          I have the honor to be with the most respectful attachment, your faithful servant,
          
            Aaron Ogden
          
          Major General Alexander Hamilton
          
            P.S. I expect the deeds for the grounds at Green Brook will be executed tomorrow, this day having been employed in running the lines by a surveyor.
          
        